DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed August 17, 2021. In the applicant’s reply; claims 1, 12, 21, 30 and 39 were amended, and claims 8-10, 17-19, 26-28, 37, and 40-47 were cancelled.  Claims 1-7, 11-16, 20-25, 29-36, and 38-39 are pending in this application.

Response to Arguments
Applicants' amendments filed on August 17, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on May 24, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s filing of a terminal disclaimer overcomes the double patenting rejections of the current application over the claims of co-pending applications 16/292038, 16/292055, 16/292004, and the rejections are hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-4, 12, 21, 30, 34-36, and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US PGPub US 2014/0124120 A1, hereby referred to as “Pham”), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-4, 12, 21, 30, 34-36, and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US PGPub US 2014/0124120 A1, hereby referred to as “Pham”), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 11, 20-29, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham et al. (US PGPub US 

Terminal Disclaimer
The three terminal disclaimers filed on August 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 16/292038, 16/292055, 16/292004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 8-10, 17-19, 26-28, 37, and 40-47 are canceled by the applicants
Claims 1-7, 11-16, 20-25, 29-36, and 38-39 (now renumbered as 1-7, 8-13, 14-19, 20-27, and 28-29 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the methods of Claim 1, Claim 12, Claim 39, the system of Claim 30, the medium of Claim 21, which specifically comprises the following features in combination with other recited limitations:
- A method for performing inspection of a tape layup, the method comprising: 
- laying up lanes of tape onto a surface of a laminate;
- applying heat to tack the lanes of tape to the surface of the laminate; 
generating thermographic images of the lanes of tape as applied to the surface of the laminate; 
- and analyzing contrast within the thermographic images to determine whether a fabrication inconsistency exists within one of the lanes of tape.
These limitations and their equivalents are recited in independent claims 1, 12, 21, 30, and 39, making these claims allowable subject matter. Likewise claims 2-11 are dependent upon claim 1, claims 13-20 are dependent on claim 12, claims 22-29 are dependent upon claim 21, and claims 22-38 are dependent upon claim 30. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Pham et al. (US PGPub US 2014/0124120 A1, hereby referred to as “Pham”), Chen et al. (Terry Y. Chen,  Ming-Hsuan Kuo, Converting the infrared thermal image into temperature field for detection the defects inside materials Proceedings Volume 8759, Eighth International Symposium on Precision Engineering Measurement and Instrumentation; 87594L (2013), hereby referred to as “Chen”, https://doi.org/10.1117/12.2015771), and the references cited in form PTO-1449. Applicant’s amendments submitted on August 17, 2021 in light of arguments presented in “Remarks” are persuasive and none of the references teach the claimed limitations.  Pham was used in an anticipatory rejection and was combined with Chen for dependent claimed features, but amendments to leverage the thermographic image analysis on fabrication inconsistencies or inconsistencies within the lanes of tape are not obviated by the prior art of record. An updated search was performed for the amended features but did not result in the determination of any new prior art as being pertinent to the recited limitations alone or in combination. As a result, the application is placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

September 5, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662